DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng, US-6064423, in view of Sudo, US-5815314.
In regards to claim 1, the associated method claim 16, and the associated non-transitory recording medium claim 17, Geng discloses a display apparatus (Col. 1, 8-21 volumetric 3d display) comprising: an irradiation section (Fig. 1, 8 helix screen) to be irradiated with image light while being driven to cause a three-dimensional image be displayed based on reflected image light in a manner visible to a user using an afterimage effect (Col. 2, 33-67 irradiating a helix screen with image light to produce a 3d image); a driver configured to drive the irradiated section (Col. 4, 49-50 spinning helix screen, i.e. the helix screen is driven to a spinning motion); circuitry configured to acquire two-dimensional image data generated according to at least one of an angle or a position of the irradiation section (Fig. 1, 8 helix screen) being driven (Col. 8, 28-52 processing the original 3d data into slices for projection; Col. 2, 33-67 projecting 3d image patterns based on angle of the helix screen); an irradiation device (Fig. 1, 1 projector) configured to irradiate the irradiated section with the image light based on the two-dimensional image data that is acquired (Col. 2, 33-67 projecting 3d image patterns based on angle of the helix screen); and a sensor (Col. 2, 62-65 optical encoder) configured to output a light reception signal, the circuitry being configured to select the two-dimensional image data to be acquired based on driving cycle information indicating a driving cycle of the driver (Col. 4, 49-50 spinning helix screen, i.e. the helix screen is driven to a spinning motion) and the light reception signal (Col. 8, 60 – Col. 9, 15 projecting the 3d helical slices based on the optical encoder signal, i.e. light reception signal, to synchronize the projection of the 3d helical slices to the proper timings of the rotation of the helix screen).
Geng does not disclose expressly a sensor configured to output a light reception signal in response to reception of a partial image light that is a part of the image light from the irradiation device.
Sudo discloses a sensor configured to output a light reception signal in response to reception of a partial image light that is a part of the image light from a rotating LCD (Fig. 8; Col. 6, 28-38 using a photosensor detecting light from the LCD to determine timings of a rotating LCD).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the timing of the helix screen of Geng can be provided by a photosensor in the manner of Sudo. The motivation for doing so would have been to provide display image switching (Sudo Col. 6, 28-38).
Therefore, it would have been obvious to combine Sudo with Geng to obtain the invention of claims 1, 16, and 17.
In regards to claim 2, Geng and Sudo, as combined above, disclose the circuitry changes an order of the two-dimensional image data to be acquired (Geng Col. 8, 28-52 processing the original 3d data into slices for projection; Geng Col. 2, 33-67 projecting 3d image patterns based on angle of the helix screen; the slices are projected in an order based on the position of the helix screen).
In regards to claim 3, Geng and Sudo, as combined above, disclose the sensor (Sudo Fig. 8; Sudo Col. 6, 28-38 using a photosensor detecting light from the LCD to determine timings of a rotating LCD) is disposed at a location for allowing the sensor to receive the partial image light, other than a light to be irradiated to the irradiated section, of the image light emitted from the irradiation device (Geng Fig. 1, 1 projector; Sudo Fig. 8; Sudo Col. 6, 28-38 using a photosensor detecting light from the LCD to determine timings of a rotating LCD).
In regards to claim 4, Geng and Sudo, as combined above, disclose the two-dimensional image data includes a predetermined graphical image at a predetermined area in an image of the two- dimensional image data, and the sensor outputs the light reception signal in response to reception of the partial image light, based on the predetermined graphical image (Sudo Fig. 8; Sudo Col. 6, 28-38 using a photosensor detecting light from the LCD to determine timings of a rotating LCD, wherein the predetermined graphical image is the image being display which has been determined to be for display, i.e. predetermined).
In regards to claim 5, Geng and Sudo, as combined above, disclose the sensor is configured to output the light reception signal indicating a switching cycle for indicating a time when the three-dimensional image being displayed is switched, and the circuitry changes the order of the two-dimensional image data to be acquired, based on an irradiation cycle of the image light by the irradiation device (Geng Fig. 1, 1 projector), and a time difference between the switching cycle and the driving cycle (Sudo Fig. 8; Sudo Col. 6, 28-38 using a photosensor detecting light from the LCD to determine timings of a rotating LCD; Geng Col. 8, 28-52 processing the original 3d data into slices for projection; Geng Col. 2, 33-67 projecting 3d image patterns based on angle of the helix screen; the slices are projected in an order based on the position of the helix screen).
In regards to claim 6, Geng and Sudo, as combined above, disclose a memory that stores irradiation time deviation data indicating a deviation in time when the image light is irradiated to the irradiated section, attributable to a positional relationship between the driver (Geng Col. 4, 49-50 spinning helix screen, i.e. the helix screen is driven to a spinning motion) and the irradiated section, and the circuitry changes the order of the two-dimensional image data to be acquired, based on the irradiation cycle, the time difference, and the irradiation time deviation data (Sudo Fig. 8; Sudo Col. 6, 28-38 using a photosensor detecting light from the LCD to determine timings of a rotating LCD; Geng Col. 8, 28-52 processing the original 3d data into slices for projection; Geng Col. 2, 33-67 projecting 3d image patterns based on angle of the helix screen; the slices are projected in an order based on the position of the helix screen for real time control of the projector).
In regards to claim 7, Geng and Sudo, as combined above, disclose the irradiation device (Geng Fig. 1, 1 projector) changes at least one of luminance or color of the partial image light according to the switching cycle (Geng Col. 8, 28-52 processing the original 3d data into slices for projection; Geng Col. 2, 33-67 projecting 3d image patterns based on angle of the helix screen; the slices with their corresponding color and luminance are projected based on the timing signals).
In regards to claim 8, Geng and Sudo, as combined above, disclose the irradiation device (Geng Fig. 1, 1 projector) changes at least one of luminance or color of the partial image light only in a predetermined time period within the switching cycle (Geng Col. 8, 28-52 processing the original 3d data into slices for projection; Geng Col. 2, 33-67 projecting 3d image patterns based on angle of the helix screen; the slices with their corresponding color and luminance are projected based on the timing signals).
In regards to claim 9, Geng and Sudo, as combined above, disclose the irradiation device (Fig. 1, 1 projector) alternately changes at least one of luminance or color of the partial image light for each switching cycle (Geng Col. 8, 28-52 processing the original 3d data into slices for projection; Geng Col. 2, 33-67 projecting 3d image patterns based on angle of the helix screen; the slices with their corresponding color and luminance are projected based on the timing signals, which change based on the image being displayed).
In regards to claim 10, Geng and Sudo, as combined above, disclose the irradiated section has a spiral shape, and the driver rotates the irradiated section around a predetermined axis (Geng Fig. 1, 8 helix screen; Geng Col. 4, 49-50 spinning helix screen, i.e. the helix screen is driven to a spinning motion).
In regards to claim 12, Geng and Sudo, as combined above, disclose a memory that stores a two-dimensional image data set including a plurality of items of two-dimensional image data generated according to at least one of an angle or a position of the irradiated section being driven, wherein the circuitry acquires particular two-dimensional image data from the two-dimensional image data stored in the memory, based on the driving cycle information and the light reception signal (Geng Col. 8, 28-52 processing the original 3d data into slices, i.e. two dimensional image data, for projection; Geng Col. 2, 33-67 projecting 3d image patterns based on angle of the helix screen).
In regards to claim 13, Geng and Sudo, as combined above, disclose the circuitry acquires the two-dimensional image data generated based on a reference value corresponding to the angle of the irradiation section (Geng Fig. 1, 8 helix screen) and a shape of the irradiated section (Geng Col. 8, 28-52 processing the original 3d data into slices, i.e. two dimensional image data, for projection; Geng Col. 2, 33-67 projecting 3d image patterns based on angle of the helix screen).
In regards to claim 14, Geng and Sudo, as combined above, disclose the irradiated section has a spiral shape with a curved-cross section cut along a plane orthogonal to a predetermined axis (Geng Fig. 1, 8 helix screen).
In regards to claim 15, Geng and Sudo, as combined above, disclose the display apparatus of claim 1; and an information processing device communicably connected with the display apparatus, comprising: a memory that stores a two-dimensional image data set including a plurality of items of two-dimensional image data generated according to at least one of an angle or a position of the irradiated section being driven, wherein the circuitry of the display apparatus acquires particular two-dimensional image data from the two-dimensional image data stored in the memory, based on the driving cycle information and the light reception signal (Sudo Fig. 8; Sudo Col. 6, 28-38 using a photosensor detecting light from the LCD to determine timings of a rotating LCD; Geng Col. 8, 28-52 processing the original 3d data into slices, i.e. two dimensional image data, for projection; Geng Col. 2, 33-67 projecting 3d image patterns based on angle of the helix screen).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng, US-6064423, and Sudo, US-5815314, as combined above in regards to claim 1, in further view of Soltan, US-5854613.
In regards to claim 11, Geng and Sudo do not disclose expressly the irradiated section includes a planar member having a flat surface, and the driver drives the irradiated section in a reciprocal manner.
Soltan discloses a 3d volumetric display (Col. 1, 15-19) that utilizes a rotating helix display surface (Fig. 4) that can be another shape (Col. 7, 34-49 display surface can be another shape such as the simplest shape planar, i.e. flat), and the driver drives the irradiated section in a reciprocal manner (Col. 7, 34-49 reciprocal driving).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that a flat display surface and reciprocal driving can be utilized in the device of Geng and Sudo. The motivation for doing so would have been so the display surface does not have to make full rotations (Soltan Col. 7, 34-49 reciprocal driving).
Therefore, it would have been obvious to combine Soltan with Geng and Sudo to obtain the invention of claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        9/22/22



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622